Citation Nr: 0808899	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  07-27 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
chronic colitis with hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from September 1984 to 
September 1987, from January to June 1990, and from October 
2004 to November 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which granted the veteran's claim for service connection for 
chronic colitis with hiatal hernia and assigned a 10 percent 
initial rating retroactively effective from November 10, 
2005, the day following his discharge from active duty 
service.  He wants a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDING OF FACT

Since the effective date of his award, the veteran's chronic 
colitis with hiatal hernia has been manifested by diarrhea, 
constipation, and constant abdominal distress.  


CONCLUSION OF LAW

The criteria are met for a higher 30 percent initial rating 
for the chronic colitis with hiatal hernia.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.116, Diagnostic Code 7319-7346 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession pertaining to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  To the extent possible, 
this notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  But if, for whatever 
reason, this was not done, or the notice provided was 
inadequate, VA may correct this timing error by providing all 
necessary notice and then going back and readjudicating the 
claim - including in a statement of the case (SOC) 
or supplemental SOC (SSOC), such that the veteran is still 
given opportunity to participate effectively in the 
adjudication of his claim.  Mayfield v. Nicholson, No. 07-
7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, by way of a letter dated in April 2006, and sent before 
initially adjudicating the claim in October 2006, the RO 
satisfied these VCAA notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim and whose responsibility, 
the veteran's or VA's, it was for obtaining this supporting 
evidence.  Thus, the essential fairness of the adjudication 
was not frustrated.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).



If there is even arguably any notice deficiency here, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions as 
well as the communications provided to him by VA, it is 
reasonable to expect he understands what is needed to 
prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Keeping in mind the veteran's claim arose in the context of 
him trying to establish his underlying entitlement to service 
connection, the 38 U.S.C.A. § 5103(a) notice requirements 
apply to all five elements of his service-connection claim - 
including the downstream disability rating and effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007).  See, too, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  There is a Dingess letter in the file, dated in 
January 2007, discussing these downstream elements of the 
claim and the veteran was subsequently provided a SOC in July 
2007 essentially readjudicating his claim based on any 
additional evidence that had been received since the initial 
rating decision and issue and in response to that January 
2007 VCAA Dingess letter.  Thus, the error in the timing of 
his notice has been rectified since the RO has reconsidered 
his claim in the SOC since providing the additional VCAA 
Dingess notice.  Mayfield v. Nicholson, No. 07-7130 (Fed. 
Cir. Sept. 17, 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

With respect to VA's duty to assist, the veteran's military 
and VA records have been obtained and he has been provided a 
VA medical evaluation to assess the severity of his chronic 
colitis with hiatal hernia.  38 U.S.C.A. § 5103A; 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim - especially since the Board is increasing his rating, 
so not denying his claim.  38 C.F.R. § 20.1102 (harmless 
error).



Analysis

The veteran wants an initial rating higher than 10 percent 
for his service-connected chronic colitis with hiatal hernia.  
As cause for increasing his rating, he says that he 
experiences constant abdominal distress and fecal leakage.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

As already alluded to, the veteran is appealing the original 
assignment of a disability evaluation following the grant of 
service connection for chronic colitis with hiatal hernia.  
Consequently, it is not only the present level of disability 
that is of primary importance, rather the entire period since 
the effective date of his award.  If there have been times 
when the condition has been more severe, the Board may 
"stage" his rating.  Fenderson, 12 Vet. App. at 125-26.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14.  38 C.F.R. § 4.113.



Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability picture warrants such 
elevation.  38 C.F.R. § 4.114.

The veteran's existing 10 percent initial rating is under 
38 C.F.R. § 4.114, Diagnostic Code 7319-7346 [for irritable 
colon syndrome (spastic colitis, mucous colitis, etc.) - 
hernia hiatal], effective from November 10, 2005, the day 
following his separation from active duty service.  See 
38 C.F.R. § 4.27 [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

Diagnostic Code 7319 evaluates irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) and provides a 10 
percent evaluation for moderate disability, with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent evaluation is warranted for severe disability, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.

Diagnostic Code 7346 evaluates hiatal hernia and provides a 
maximum evaluation of 60 percent for symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
is warranted where there are two or more symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.



The veteran had a VA fee basis medical evaluation in July 
2006 to assess the etiology and severity of his chronic 
colitis with hiatal hernia.  He described persistent lower 
abdominal pain and changes in bowel function to frequent
non-formed stool.  He described the non-formed bowel 
movements as stringy.  There was no fecal leakage or pads 
needed.  He said his symptoms occur constantly.  His general 
appearance was described as well developed, well nourished, 
in no acute distress, with normal nutritional status.  
Abdominal examination revealed that the liver was not 
palpable and no tenderness was present.  An upper 
gastrointestinal (GI) series was normal; it showed a small 
sliding type hiatal hernia with no reflux.  Notation was also 
made of the "possibility of malrotation with abnormally 
positioned ligament of Teriz."  Diagnoses were chronic 
colitis with history of subjective abdominal pain which does 
not cause significant anemia or malnutrition as well as 
hiatal hernia without reflux.

VA outpatient treatment records dated in November 2005 (from 
the veteran's initial VA Medical Center (VAMC) visit after 
separating from active duty) to July 2007, reflect findings 
of no constipation, diarrhea, bright red blood per rectum 
(BRBPR), melena, heartburn, or weight loss.  One exception to 
these findings is an October 2006 progress note documenting 
the veteran's complaints of increased gas, abdominal 
discomfort, and "sometimes leaking stools," and feeling 
tired in the mornings.  

The veteran's December 2006 Notice of Disagreement (NOD) and 
August 2007 substantive appeal (VA Form 9) reflect that his 
chronic colitis with hiatal hernia causes constant abdominal 
pain, constipation, and leakage.

Considering his subjective complaints along with the 
objective clinical findings, there is sufficient evidence for 
concluding the veteran experiences diarrhea to the extent 
claimed, and that he also has constipation and constant 
abdominal distress.  In this regard, although the July 2006 
VA fee basis examination report notes no fecal leakage, it is 
also noted that he experiences diarrhea, described as 
non-formed ("stringy") bowel movements, and rather constant 
abdominal pain.

Despite the VA outpatient treatment records indicating no 
diarrhea or constipation, the July 2006 VA fee basis 
examination report is based on the veteran's description of 
his symptoms which he reiterates in his notice of 
disagreement and VA Form 9.  Thus, resolving all reasonable 
doubt in his favor, the Board concludes that a higher 
30 percent initial rating is warranted for his chronic 
colitis with hiatal hernia based on findings of diarrhea with 
constant abdominal distress.  38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7319.

The higher 30 percent evaluation being assigned in this 
decision is the maximum rating available under Diagnostic 
Code 7319.  And while an even higher evaluation is available 
under Diagnostic Code 7346, there are no objective clinical 
findings of hematemesis, melena, or anemia, and the veteran 
has denied vomiting or material weight loss, and his symptoms 
cannot otherwise be said to cause severe impairment of his 
health.  Thus, he does not have sufficient disability to 
support increasing his rating even further, beyond the 30-
percent level.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The evidence also does not indicate the chronic colitis with 
hiatal hernia causes marked interference with the veteran's 
employment (meaning above and beyond that contemplated by his 
now higher 30 percent schedular rating).  See 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  There also is no 
indication he has had to be frequently hospitalized for 
treatment of his disability; instead, all of his evaluation 
and treatment has been as an outpatient, rather than 
inpatient.  Therefore, the Board is not obligated to refer 
this case to the Director of VA's Compensation and Pension 
Service for consideration of an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1).

The veteran's chronic colitis with hiatal hernia has been, at 
most, 30-percent disabling since the effective date of his 
award.  So the Board may not "stage" his rating under 
Fenderson because this represents his maximum level of 
impairment during the relevant time at issue.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher 30 percent initial rating is granted for the chronic 
colitis with hiatal hernia, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


